           Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1073 Page 1 of 29



                   1   Frank L. Tobin CA Bar No. 166344
                       frank.tobin@ogletree.com
                   2   Clint S. Engleson CA Bar No. 282153
                       clint.engleson@ogletree.com
                   3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                       4370 La Jolla Village Drive, Suite 990
                   4   San Diego, CA 92122
                       Telephone: 858.652.3100
                   5   Facsimile: 858.652.3101
                   6 Kevin Hishta (Pro Hac Vice)
                     kevin.hishta@ogletree.com
                   7 OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                     191 Peachtree Street, N.E., Suite 4800
                   8 Atlanta, GA 30303
                     Telephone: 404.881.1300
                   9 Facsimile: 404.870.1732
                  10 Attorneys for Defendants FLOWERS FOODS, INC.,
                     FLOWERS BAKING CO. OF CALIFORNIA, LLC, and
                  11 FLOWERS BAKING CO. OF HENDERSON, LLC

                  12                        UNITED STATES DISTRICT COURT
                  13                     SOUTHERN DISTRICT OF CALIFORNIA
                  14

                  15 SIMON GORO, an individual; TONY              Case No. 17-CV-02580-JLS-JLB
                     RUSSELL, an individual; REY PENA,
                  16 an individual; JOSE PENA, an                 MEMORANDUM OF POINTS AND
                     individual; JEFF BELANDER, an                AUTHORITIES IN SUPPORT OF
                  17 individual; GUISEPPE ZIZZO, an               DEFENDANTS’ MOTION FOR
                     individual,                                  PARTIAL SUMMARY JUDGMENT
                  18
                                   Plaintiffs,
                  19                                              Complaint Filed: December 13, 2017
                             v.                                   Trial Date:      Not Set
                  20
                     FLOWERS FOODS, INC., a Georgia
                  21 corporation; FLOWERS BAKING CO.
                     OF CALIFORNIA, LLC, a California
                  22 limited liability company; FLOWERS
                     BAKING CO. OF HENDERSON,
                  23 LLC, a Nevada limited liability
                     company; and DOES 1 through 100,
                  24 inclusive,

                  25               Defendants.
                  26

                  27
36398172_1.docx
                  28
                                                                                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
           Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1074 Page 2 of 29



                   1                                           TABLE OF CONTENTS
                   2   TABLE OF CONTENTS ....................................................................................... I
                   3
                       I.        INTRODUCTION .................................................................................... 1
                   4
                       II.       STATEMENT OF ISSUES TO BE DECIDED ....................................... 1
                   5

                   6   III.      STATEMENT OF FACTS ....................................................................... 2

                   7             A.       The Direct Store Delivery System ................................................. 2
                   8             B.       Plaintiffs Order Out-of-State Products for Delivery to
                   9                      California Customers ...................................................................... 3

                  10             C.       The Distributor Model .................................................................... 5
                  11             D.       Plaintiffs Were Independent Contractors Pursuant to the
                  12                      Distributor Agreement and Defendants’ Reasonable
                                          Expectations ................................................................................... 7
                  13
                       IV.       LEGAL STANDARD .............................................................................. 8
                  14

                  15   V.        SUMMARY JUDGMENT SHOULD BE GRANTED ........................... 8

                  16             A.       Summary Judgment Should Be Granted as to Plaintiffs’
                                          Overtime Claims ............................................................................. 8
                  17

                  18                      i.       California Law Recognizes that Drivers Engaged in
                                                   Interstate Commerce Are Exempt from Overtime
                  19                               Requirements........................................................................ 8
                  20
                                          ii.      Flowers/California and Flowers/Henderson Qualify
                  21                               as a Motor Private Carrier .................................................... 9
                  22                      iii.     Plaintiffs Regularly Distribute Goods in the Stream
                  23                               of Interstate Commerce ...................................................... 10
                  24                               a.       Plaintiffs Distribute Products that Were in a
                                                            Practical Continuity of Movement Across
                  25
                                                            State Lines ................................................................ 11
                  26
                                                   b.       Other Cases Involving Food
                  27                                        Distributors/Drivers Demonstrate the
36398172_1.docx
                  28                                        Practical Continuity of Movement........................... 12
                                                               i                                  Case No.
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
           Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1075 Page 3 of 29



                   1                           c.       Plaintiffs’ Use of Personal Vehicles for Tasks
                   2                                    that Do Not Involve Interstate Commerce Is
                                                        Immaterial................................................................ 14
                   3
                              A.      Plaintiffs Cannot Recover Purported Expenses Associated
                   4
                                      with Vehicle Purchases or Leases ................................................ 15
                   5
                              B.      Plaintiffs’ Claims that Require a Willful Violation Fail as
                   6                  a Matter of Law. ........................................................................... 16
                   7
                              C.      Summary Judgment Should Be Granted as to Plaintiffs’
                   8                  PAGA Claims ............................................................................... 18
                   9   VI.    CONCLUSION ....................................................................................... 22
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
36398172_1.docx
                  28
                                                              ii                                  Case No.
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
           Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1076 Page 4 of 29



                   1                                            TABLE OF AUTHORITIES
                   2
                                                                                                                                          Page(s)
                   3
                        Cases
                   4
                        Alcantar v. Hobart Serv.,
                   5
                           800 F.3d 1047 (9th Cir.2015) ................................................................................ 19
                   6
                        Allen v. Coil Tubing Servs., L.L.C.,
                   7       846 F. Supp. 2d 678 (E.D. Tex. 2012) .................................................................. 14
                   8
                     Chauffeurs, Teamsters, Warehousemen and Helpers, Local Union No.
                   9   175 v. N.L.R.B.,
                       946 F.2d 1563 (D.C. Cir. 1991). (Id. at ¶ 7.) ....................................................... 6, 7
                  10

                  11 Dalton v. Lee Publ’ns, Inc.,
                       No. 08cv1072 BTM (NLS), 2011 WL 1045107 (S.D. Cal. Mar. 22,
                  12   2011) ...................................................................................................................... 17
                  13
                     Estrada v. FedEx Ground Package System, Inc.,
                  14    154 Cal. App. 4th 1 (2007) .................................................................................... 16
                  15 Field v. Am. Mortgage Exp. Corp.,
                  16    No. C-09-5972 EMC, 2011 WL 3354344 (N.D. Cal. Aug. 2, 2011) ...................... 8
                  17 Foxworthy v. Hiland Dairy Co.,
                  18
                       997 F.2d 670 (10th Cir. 1993) ................................................................... 10, 12, 13

                  19    Garcia v. W. Waste Servs., Inc.,
                          969 F. Supp. 2d 1252 (D. Idaho 2013) .................................................................. 15
                  20

                  21
                        Gunn v. Family Dollar Stores, Inc.,
                          2016 WL 7030363 (S.D. Cal. Dec. 2, 2016) ................................................... 19, 21
                  22
                     Hamilton v. Genesis Logistics,
                  23   No. 13-CV–01848-DDP-VBKx, 2013 WL 3168373 (C.D. Cal. June
                  24   20, 2013) ................................................................................................................ 19
                  25 Harris v. Vector Mktg. Corp.,
                  26   656 F. Supp. 2d 1128 (N.D. Cal. 2009)................................................................. 17

                  27    Hurst v. Buczek Enters., Inc.,
36398172_1.docx           870 F. Supp 2d 810 (N.D. Cal. 2012).................................................................... 17
                  28
                                                               iii                                 Case No.
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                     SUMMARY JUDGMENT
           Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1077 Page 5 of 29



                   1 Khan v. Dunn-Edwards Corp.,
                   2   19 Cal. App. 5th 804, 810 (2018), review denied (Apr. 18, 2018) ....................... 19

                   3   LVRC Holdings, LLC v. Brekka,
                         581 F.3d 1127 (9th Cir. 2009) ................................................................................. 8
                   4

                   5 Marlo v. United Parcel Serv., Inc.,
                       No. CV 03-04336 DDP, 2009 WL 10669255 (C.D. Cal. Mar. 19,
                   6   2009) ........................................................................................................................ 9
                   7
                     McGuiggan v. CPC Int’l, Inc.,
                   8   84 F. Supp. 2d 470 (S.D.N.Y. 2000) ..................................................................... 13
                   9 Merchants Home Delivery Serv., Inc. v. N.L.R.B.,
                  10   580 F.2d 966 (9th Cir. 1978) ................................................................................. 18
                  11   N.L.R.B. v. A. Duie Pyle, Inc.,
                          606 F.2d 379 (3d Cir. 1979) .................................................................................. 18
                  12

                  13   Ruiz v. Affinity Logistics Corp.,
                          No. 05-cv-2125, 2006 WL 3712942 (S.D. Cal. Nov. 9, 2006) ............................. 13
                  14

                  15
                       S. Pac. Transp. Co. v. I.C.C.,
                          565 F.2d 615 (9th Cir. 1977) ................................................................................. 10
                  16
                       Schilling v. Schmidt Baking Co., Inc.,
                  17      876 F.3d 596 (4th Cir. 2017) ................................................................................. 14
                  18
                     Shann v. Durham Sch. Servs., L.P.,
                  19    182 F. Supp. 3d 1044 (C.D. Cal. 2016) ................................................................. 21
                  20 Shew v Southland Corp.,
                  21    370 F.2d 376 (5th Cir. 1996) ................................................................................. 13
                  22 United States v. Silk,
                  23   331 U.S. 704 (1947) .............................................................................................. 18

                  24   Villalpando v. Exel Direct Inc.,
                          No. 12-cv-04137-JCS, 2015 WL 5179486 (N.D. Cal. Sept. 3, 2015) ............ 17, 18
                  25

                  26   Walling v. Jacksonville Paper Co.,
                         317 U.S. 564 (1943) ........................................................................................ 10, 11
                  27
36398172_1.docx        Watkins v. Ameripride Servs.,
                  28
                         375 F.3d 821 (9th Cir. 2004) ................................................................................... 9
                                                               iv                                  Case No.
                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                     SUMMARY JUDGMENT
           Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1078 Page 6 of 29



                   1 Webb v. Athens Newspapers, Inc.,
                   2   999 F. Supp. 1464 (M.D. Ga. 1998) ...................................................................... 12

                   3   Williams v. Superior Court,
                          3 Cal.5th 531, 545 (2017) ...................................................................................... 21
                   4

                   5   Statutes
                   6   29 C.F.R. § 782.7(b)(1) .............................................................................................. 10
                   7   29 U.S.C. § 213(b)(1) ................................................................................................... 9
                   8
                       49 U.S.C. § 13102(14) .................................................................................................. 9
                   9
                       49 U.S.C. §13102(15) ................................................................................................. 10
                  10
                       49 U.S.C. § 31502 and (2) ............................................................................................ 9
                  11

                  12   Cal. Code Regs. tit. 8, § 11040(3)(K) ........................................................................... 9
                  13   Cal. Code Regs. tit. 8, § 13520 ................................................................................... 17
                  14   Cal. Lab. Code § 2699.3(a)(1)(A) ............................................................ 18, 19, 21, 22
                  15
                       Cal. Lab. Code § 2699.5 ............................................................................................. 21
                  16
                       Cal. Labor Code § 203 ................................................................................................ 17
                  17

                  18
                       Cal. Labor Code § 204 .................................................................................... 19, 21, 22

                  19   Cal. Labor Code § 226 ................................................................................ 1, 16, 17, 18
                  20   Cal. Labor Code § 226(e)(1)....................................................................................... 17
                  21   Cal. Labor Code §§ 226.8 and 256 ............................................................................. 22
                  22
                       Cal. Labor Code § 2802 ........................................................................................ 15, 16
                  23
                       Fed. R. Civ. Proc. 56(a) ................................................................................................ 8
                  24

                  25
                       Fed. R. Civ. Proc. 12(b)(6) ......................................................................................... 18

                  26

                  27
36398172_1.docx
                  28
                                                               v                                  Case No.
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
           Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1079 Page 7 of 29



                   1   I.    INTRODUCTION
                   2         At trial, Defendants will prove that plaintiffs Simon Goro, Tony Russell, Rey
                   3   Pena, Jose Pena, Jeff Belander, and Guiseppe Zizzo (together, “Plaintiffs”) were
                   4   properly classified as independent contractors, a finding that dooms all of their
                   5   claims. Through this partial motion for summary judgment, however, Defendants
                   6   only seek the dismissal of certain claims.
                   7         Plaintiffs pursue claims for allegedly unpaid overtime under California law.
                   8   Even if Plaintiffs could prove they were misclassified as independent contractors
                   9   (and they cannot), Plaintiffs are not eligible for overtime because their hours of
                  10   service were regulated by the Department of Transportation, a finding that bars state
                  11   overtime claims.
                  12         Plaintiffs also seek reimbursement for purported expenses related to
                  13   purchasing or leasing the vehicles they used for their businesses. Again, even if
                  14   Plaintiffs could prove they were misclassified, they cannot recover these amounts
                  15   because employees cannot recover for such expenditures as a matter of law.
                  16         Plaintiffs pursue penalty claims and liquidated damages that require a showing
                  17   that Defendants willfully violated the law. While Defendants are not moving for
                  18   summary judgment as to Plaintiffs’ misclassification claim, there is ample evidence
                  19   that Defendants had a legitimate basis for classifying Plaintiffs as independent
                  20   contractors. Because a good-faith dispute exists as to whether Plaintiffs were
                  21   misclassified, Plaintiffs cannot recover penalties under Labor Code § 226. Finally,
                  22   Plaintiffs’ Private Attorneys General Act of 2004 claims fail as a matter of law.
                  23   II.   STATEMENT OF ISSUES TO BE DECIDED
                  24         The following issues are raised by this Motion:
                  25         A.     Whether the Court should dismiss Plaintiffs’ claims for unpaid overtime
                  26   compensation, because Plaintiffs were subject to regulation by the Secretary of
                  27   Transportation and are therefore exempt from state overtime law.
36398172_1.docx
                  28         B.     Whether the Court should dismiss Plaintiffs’ claims for failure to
                                                               1                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
           Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1080 Page 8 of 29



                   1   provide accurate wage statements, because Plaintiffs cannot show that any failure to
                   2   provide wage statements was “knowing and intentional.”
                   3          C.     Whether the Court should dismiss Plaintiffs’ claims for failure to
                   4   indemnify for vehicle purchases or leases, because employees cannot seek
                   5   reimbursement for these amounts.
                   6          D.    Whether the Court should dismiss Plaintiffs’ ninth cause of action,
                   7   because Plaintiffs failed to exhaust mandatory pre-filing exhaustion requirements.
                   8   III.   STATEMENT OF FACTS
                   9          Plaintiff Simon Goro was previously an independent contractor franchisee
                  10   with defendant Flowers Baking Co. of California (“Flowers/California”) and then
                  11   defendant Flowers Baking Co. of Henderson (“Flowers/Henderson”). The remaining
                  12   Plaintiffs are currently independent contractor franchisees with defendant
                  13   Flowers/Henderson and previously with Flowers/California.
                  14          A.    The Direct Store Delivery System
                  15          Defendant Flowers Foods, Inc., is the parent holding company of numerous
                  16   operating subsidiaries like Flowers/California and Flowers/Henderson, each of which
                  17   is its own separate legal entity.1 (Declaration of Chuck Rich (“Rich Decl.”), ¶ 2.)
                  18   Flowers Foods, Inc., which is headquartered in Thomasville, Georgia, provides
                  19   overall strategic direction to, and oversees the financial performance of, its
                  20   subsidiaries. (Id.) The subsidiaries, however, manage their own respective operations
                  21   and are their own separate profit and loss centers. (Id.)
                  22          Flowers/California operated in California from 2013 until early 2014. In early
                  23   2014, Flowers/California ceased operations and a new entity – Flowers/Henderson –
                  24   was created to operate in Southern California.
                  25          Entities, like Flowers/California and Flowers/Henderson, operate under a
                  26

                  27
                       1
                        Flowers/California, Flowers/Henderson and Flowers Foods, Inc. are referred to
36398172_1.docx
                       collectively herein as “Defendants” or “Flowers.”
                  28
                                                               2                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
           Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1081 Page 9 of 29



                   1   “direct store delivery” (“DSD”) system. (Rich Decl., ¶ 15.) Under a DSD system,
                   2   independent business owners like Plaintiffs (who are known as “Distributors”)
                   3   purchase fresh products from the subsidiaries and deliver those products directly to
                   4   customers immediately after production, as opposed to going through a customer’s
                   5   warehouse or broker. (Id.) The fresh products available to Distributors to purchase
                   6   and sell include baked breads, buns, rolls, and snack cakes. (Id.) A critical
                   7   component of this distribution network is a sophisticated system of reciprocal baking
                   8   whereby each subsidiary has an assigned production mission to produce certain items
                   9   for its own market, as well as for other subsidiaries’ markets. (Id.)
                  10         Plaintiffs ordered and sold products that are produced by out-of-state bakeries
                  11   to their customers. (Id. at ¶ 16.) These include, for example, various Nature’s Own
                  12   and Cobblestone Mill products, including Nature’s Own 100% Wheat Sandwich
                  13   Rounds and Cobblestone Mill Whole Wheat Bagels, Sara Lee Delightful Wheat
                  14   Bread, EarthGrains 12 Grain Bread, various types of Dave’s Killer Bread, and
                  15   various types of Tastykake products. (Id.)
                  16         Most of the products are manufactured outside the State of California and are
                  17   transported across state lines and delivered directly by interstate truckers to the
                  18   depots operated by Flowers/Henderson, and, previously, Flowers/California. (Id. at ¶
                  19   18.) Flowers/California was, and Flowers/Henderson is, a registered motor carrier
                  20   with the U.S. Department of Transportation, Federal Motor Carrier Safety
                  21   Administration (“FMCSA”). (Id.) The FMCSA, after conducting a safety audit of
                  22   Flowers/Henderson, confirmed it could “continue to operate in interstate commerce
                  23   within the United States.” (Id.)
                  24         B.     Plaintiffs Order Out-of-State Products for Delivery to California
                                    Customers
                  25

                  26         As    discussed     at   greater    length    below,    Flowers/California   and
                  27   Flowers/Henderson contracted with Plaintiffs, who purchased distribution rights to
36398172_1.docx
                  28   market and sell bakery products in a defined geographic territory. (Rich Decl., ¶ 22,
                                                               3                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1082 Page 10 of 29



                   1   Ex. I.) Plaintiffs’ customers include chain grocery stores, independent grocery stores,
                   2   restaurants, and cash customers. Some example of customers are Safeway, Whole
                   3   Foods, Smart & Final, Wal-Mart, Wendy’s, and Denny’s. (Tobin Decl. ¶¶ 2-7, Exs.
                   4   A at 135:2-16 and 136:10-20, B at 96:2-5 and 98:1-8, C at 105:4-11, 105:24-106:2,
                   5   106:3-4, and 106:25-107:2, D at 86:7-15 and 85:2-3, E, at 91:1-15 and 92:10-12, and
                   6   F at 82:22-83:7 and 88:17-19.)
                   7         As independent Distributors, Plaintiffs determine the necessary number of
                   8   products for each of their customers on a regular basis. (Rich Decl., ¶ 17.)
                   9   Specifically, Plaintiffs place orders for products using a handheld computer, at which
                  10   point the orders are transmitted to the producing bakeries, many of which are located
                  11   out of state. (Id.) Those bakeries then produce the products in response to the
                  12   specific orders that are placed using the handheld computers, i.e., the out-of-state
                  13   bakeries produce and transport the number of products needed to fulfill the specific
                  14   orders placed by Plaintiffs, as well as other Distributors who operate out of the same
                  15   distribution depot. (Id.) The out-of-state bakeries are aware that the products they
                  16   produce in response to such orders are for end customers, and not simply a
                  17   warehouse, given the structure of the DSD system, the perishable nature of the goods,
                  18   and the specific quantity ordered by each Distributor. (Id.)
                  19         The out-of-state products are transported across state lines and delivered
                  20   directly to Flowers/Henderson’s depots by truck. (Id. at ¶ 18.) After arriving at the
                  21   distribution depots, the trucks are quickly unloaded and the fresh baked products are
                  22   set aside for the Distributors who placed an order. (Id. at ¶ 19.) Because the products
                  23   have a very limited shelf life, and because customers expect and want fresh bread,
                  24   these products and others are not held in any sort of inventory except in exceptional
                  25   circumstances. (Id.) These out-of-state goods are not altered or processed during the
                  26   temporary pause at the distribution depots. (Id.) As such, these products are in nearly
                  27   continuous movement from the point of origin to the point of destination. (Id.)
36398172_1.docx
                  28         Plaintiffs (or someone working on their behalf) typically deliver products five
                                                               4                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1083 Page 11 of 29



                   1   days a week – Monday, Tuesday, Thursday, Friday, and Saturday. (Tobin Decl. ¶¶ 6,
                   2   7, and 11, Exs. A at 217:21-25, B at 191:13-20, C at 200:12-205:21, D at 153:6-22
                   3   and 154:13-17, E at 239:16-240:5, and F at 130:1-5) On delivery days, Plaintiffs start
                   4   by going to the distribution depot to pick up the products for delivery to their
                   5   customers, typically within six-to-twelve hours of when the products were delivered
                   6   to the distribution depots. (Rich Decl. ¶ 19; Tobin Decl. ¶¶ 6, 7, 8, 9, and 11, Exs. A
                   7   at 262:18-264:3 and 273:13-23, B at 238:9-239:10, C at 201:1-6, D at 237:7-9, E at
                   8   160:15-20, and F at 188:11-189:6, 189:17-191:8) Plaintiffs admit they typically use
                   9   vehicles with a gross vehicle weight rating or gross vehicle weight of at least 10,001
                  10   pounds to deliver products. (Tobin Decl., ¶¶ 6 - 23, Exs. A at 172:13-16, B at 140:1-
                  11   2, C at 122:14-20, D at 108:13-14, E at 110:12-15, F at 101:20-102:3, G, H, I, J, K,
                  12   L, M, N, O, P, Q, R, S, T, U, and V) To the extent Plaintiffs claim to have operated
                  13   their personal vehicles, it was in connection with a “pull-up” on a non-delivery day,
                  14   which entails arranging product that is already on the shelf, or pulling existing
                  15   product from the back room onto the shelves, but not delivering product. (Tobin
                  16   Decl., ¶¶ 6, 8, 9, 10, and 11, Exs. A at 172:17-23, B at 140:10-20 and 144:10-15, C
                  17   at 122:21-24, D at 108:24-109:4, E at 110:20-24, and F at 103:14-17)
                  18         Between 2013 and the present, the majority of products that were delivered to
                  19   territories owned by Plaintiffs were baked in factories outside the State of California
                  20   and transported across state lines to depots in San Diego County. (Rich Decl., ¶ 21.)
                  21         C.     The Distributor Model
                  22         Flowers/California and now Flowers/Henderson implemented the independent
                  23   contractor franchise model because the program had been successful in building
                  24   sales at other subsidiaries. (Rich Decl., ¶ 5.) Management at these subsidiaries
                  25   believe that individuals and businesses who own distribution rights have more
                  26   financial incentive to develop business and generate additional sales based on their
                  27   own entrepreneurial efforts and individualized sales strategies. (Id.)
36398172_1.docx
                  28         This distributor model is not novel or unique to Flowers Foods, Inc. and its
                                                               5                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1084 Page 12 of 29



                   1   subsidiaries, but has a long history and is common throughout the food-distribution
                   2   industry. (Rich Decl., ¶ 5.) The model itself was developed in the 1950s by Robert
                   3   Fanelli with Arnold’s Bread Company. (Id.) Thereafter, it was adopted by other
                   4   baking companies, including Tasty Baking Company and Holsum Bakery. Others in
                   5   the baking industry, such as George Weston and Bimbo Bakeries, also use this
                   6   independent distributor model. (Id.)
                   7         Throughout the years, there have been various legal challenges to the
                   8   distributorship model at Flowers Foods, Inc.’s subsidiaries. (Id. at ¶ 6.) In 1988, the
                   9   Teamsters union filed an unfair labor practice charge at West Virginia Baking
                  10   Company. (Id.) This legal challenge resulted in a decision favorable to West Virginia
                  11   Baking Company by the National Labor Relations Board upholding the distributor
                  12   model as one of independent contractor, and citing similar decisions in the baking
                  13   industry. (Id. at ¶¶ 6, 8, Exs. A-C.)2 The D.C. Circuit affirmed this decision.
                  14   Chauffeurs, Teamsters, Warehousemen and Helpers, Local Union No. 175 v.
                  15   N.L.R.B., 946 F.2d 1563 (D.C. Cir. 1991). (Id. at ¶ 7.) Regional Directors of the
                  16   National Labor Relations Board have reached the same conclusion regarding other
                  17   baking companies’ use of independent contractors in the last several years. (Id. at ¶
                  18   11, Exs. G-H.) After the distributor model was challenged in New Hampshire several
                  19   years ago, another Flowers subsidiary received an Administrative Hearing Decision
                  20   confirming that Distributors were properly classified. (Id. at ¶ 10, Ex. F.) The
                  21   Internal Revenue Service (“IRS”) has also historically treated the distributorship
                  22   business model as one involving independent contractors. (Id. at ¶ 12.)
                  23         Flowers Foods, Inc. and its subsidiaries also took numerous steps to maintain
                  24   the integrity of the independent distributor model. (Id. at ¶ 13.) For example, Chuck
                  25   Rich, who is responsible for providing advice and recommendations to subsidiaries
                  26

                  27  Regional Directors of the National Labor Relations Board have also concluded that
                       2

36398172_1.docx      distributors of certain Flowers subsidiaries were independent contractors. (Rich
                  28 Decl., ¶ 9, Exs. D-F.)
                                                               6                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1085 Page 13 of 29



                   1   of Flowers on distributor-related issues, and his staff, conduct ongoing training with
                   2   sales    management     at   the   subsidiaries,   including   Flowers/California   and
                   3   Flowers/Henderson, on how to treat distributors as independent contractors. (Id.)
                   4           D.    Plaintiffs Were Independent Contractors Pursuant to the
                                     Distributor Agreement and Defendants’ Reasonable Expectations
                   5

                   6           Another step taken to ensure the integrity of the independent distributor model
                   7   was the implementation of a Distributor Agreement (“DA”) between Plaintiffs and
                   8   Flowers/California and then Flowers/Henderson. The DA, which Plaintiffs initially
                   9   entered into on their own behalf and later through their corporations, establishes the
                  10   “DISTRIBUTOR is an independent contractor” and that “DISTRIBUTOR shall not
                  11   be controlled by COMPANY as to the specific details or manner of
                  12   DISTRIBUTOR’s business…” (Rich Decl., ¶ 22, Ex. I (DA, ¶ 4; ¶ 16.1.)
                  13           The DA does not require Plaintiffs to personally perform the services, and
                  14   permits them to hire helpers, advertise, own outside businesses, perform work
                  15   elsewhere, and buy and sell their distribution rights to others, all hallmarks of an
                  16   independent contractor relationship. DA ¶¶ 13.1, 15.1, 16.2, 19.2. The DA does not
                  17   require distributors to wear a uniform or put logos on their vehicles, and it permits
                  18   Plaintiffs to sell Defendants’ products and outside merchandise. Id. at ¶¶ 5.1, 19.2.
                  19           Other than expressly prohibiting Defendants from controlling Plaintiffs’
                  20   businesses, the DA is silent regarding the “specific details or manner” of how they
                  21   may distribute products in their territories. While the DA contains the general
                  22   expectation that Plaintiffs will follow “Good Industry Practice,” that phrase is
                  23   defined broadly as “the standards that have developed and are generally accepted and
                  24   followed in the baking industry,” and includes several broad, non-exhaustive
                  25   examples, including “maintaining proper service and delivery . . . in accordance with
                  26   [the customer’s] requirements.” DA ¶ 2.6.
                  27           As will be discussed at greater length in Defendants’ opposition to Plaintiffs’
36398172_1.docx
                  28   anticipated motion for summary judgment, Defendants expected Plaintiffs to operate
                                                               7                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1086 Page 14 of 29



                   1   their distributorships in a manner that was consistent with the DA and an
                   2   independent-contractor relationship. (Rich Decl., ¶ 23.)
                   3   IV.   LEGAL STANDARD
                   4         Summary judgment should be granted in whole or in part where “there is no
                   5   genuine dispute as to any material fact and . . . the movant is entitled to judgment as
                   6   a matter of law.” Fed. R. Civ. Proc. 56(a). “Where the plaintiff has the ultimate
                   7   burden of proof, the defendant may prevail on a motion for summary judgment
                   8   simply by pointing to the plaintiff’s failure to make a showing sufficient to establish
                   9   the existence of an element essential to the plaintiff’s case.” Field v. Am. Mortgage
                  10   Exp. Corp., No. C-09-5972 EMC, 2011 WL 3354344, at *3 (N.D. Cal. Aug. 2, 2011)
                  11   (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)) (internal quotations
                  12   omitted). To avoid summary judgment, the non-moving party must produce
                  13   “evidence that is significantly probative or more than ‘merely colorable’ that a
                  14   genuine issue of material fact exists for trial.” LVRC Holdings, LLC v. Brekka, 581
                  15   F.3d 1127, 1137 (9th Cir. 2009).
                  16   V.    SUMMARY JUDGMENT SHOULD BE GRANTED
                  17         A.     Summary Judgment Should Be Granted as to Plaintiffs’ Overtime
                                    Claims
                  18

                  19         All of Plaintiffs’ claims fail because Plaintiffs were independent contractors
                  20   and not employees. However, even if Plaintiffs could show they should have been
                  21   classified as employees, which is denied, their overtime claims fail as a matter of law
                  22   because they were overtime exempt.
                  23                i.    California Law Recognizes that Drivers Engaged in Interstate
                                          Commerce Are Exempt from Overtime Requirements.
                  24

                  25         Plaintiffs are pursuing their overtime claims under California law. Following
                  26   federal law, California recognizes that drivers who are engaged in interstate
                  27   commerce are not entitled to overtime. The FLSA specifically exempts from
36398172_1.docx
                  28   overtime any persons “with respect to whom the Secretary of Transportation has
                                                               8                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1087 Page 15 of 29



                   1   power to establish qualifications and maximum hours of service” under the Motor
                   2   Carrier Act of 1935, 49 U.S.C. § 31502 (referred to herein as the “MCA” or “motor
                   3   carrier exemption”). 29 U.S.C. § 213(b)(1).
                   4         Drivers who are exempt from federal overtime requirements under the MCA
                   5   are also exempt from California’s overtime requirements. See IWC Wage Order No.
                   6   4-2001, § 3(K) (Jan. 1, 2005) (Wage Order”); Cal. Code Regs. tit. 8, § 11040(3)(K).
                   7   In particular, California exempts drivers “whose hours of service are regulated by:
                   8   (1) The United States Department of Transportation Code of Federal Regulations,
                   9   Title 49, Sections 395.1 to 395.13, Hours of Service of Drivers . . . .” Id.
                  10   Consequently, “the issue before us is whether [the plaintiff] was engaged in
                  11   transporting property in interstate commerce so as to be subject to the federal
                  12   regulations referenced in the IWC order. If so, [a plaintiff] is not entitled to overtime
                  13   pay in California.” Watkins v. Ameripride Servs., 375 F.3d 821, 825 (9th Cir. 2004).
                  14         “To establish that the [DOT] has jurisdiction over an employee and the
                  15   overtime provisions therefore do not apply to that employee, an employer must show
                  16   that (1) the employer is a motor carrier pursuant to 49 U.S.C. § 31502 and (2) the
                  17   employee was engaged in safety-affecting activities in interstate commerce.” Marlo
                  18   v. United Parcel Serv., Inc., No. CV 03-04336 DDP (RZx), 2009 WL 10669255, at
                  19   *4 (C.D. Cal. Mar. 19, 2009).
                  20                ii.    Flowers/California and Flowers/Henderson Qualify as a
                                           Motor Private Carrier
                  21

                  22         Under the MCA, the Secretary has authority over drivers who are employed
                  23   by either a “motor carrier” or “motor private carrier.” A “motor carrier” is defined as
                  24   “a person providing motor vehicle transportation for compensation.” 49 U.S.C.
                  25 § 13102(14). A “motor private carrier” is defined as:
                  26       [A] person, other than a motor carrier, transporting property by motor
                           vehicle when—(A) the transportation is as provided in 13501 . . .
                  27       [interstate commerce]; (B) the person is the owner, lessee, or bailee of
                           the property being transported; and (C) the property is being
36398172_1.docx
                  28       transported for sale, lease, rent, or bailment or to further a commercial
                           enterprise.
                                                               9                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1088 Page 16 of 29



                   1   49 U.S.C. §13102(15).
                   2         Here, Flowers/Henderson (and, previously, Flowers/California) is a registered
                   3   DOT motor carrier. (Rich Decl., ¶ 18.) Flowers/Henderson regularly transports
                   4   baked goods across state lines in the stream of interstate commerce. (Id.) Flowers is
                   5   the owner or bailee of the property being transported, depending upon the
                   6   circumstances and such distribution is conducted to further Flowers/Henderson’s
                   7   business. (Declaration of Tyler Schoenewald, ¶¶ 2-7.) As such, this element of the
                   8   motor carrier exemption is satisfied.
                   9                iii.   Plaintiffs Regularly Distribute Goods in the Stream of
                                           Interstate Commerce
                  10

                  11         Interstate commerce, for purposes of the MCA, occurs not only when the
                  12   driver actually transports goods across state lines, but also when there is a “practical
                  13   continuity of movement from the manufacturers or suppliers without the state,
                  14   through [a] warehouse and on to customers whose prior orders or contracts are being
                  15   filled.” Walling v. Jacksonville Paper Co., 317 U.S. 564, 567, 569 (1943); see also
                  16   29 C.F.R. § 782.7(b)(1) (interstate commerce element satisfied where the “vehicles
                  17   do not actually cross State lines but operate solely within a single State, if what is
                  18   being transported is actually moving in interstate commerce.”). Thus, out-of-state
                  19   goods shipped to a warehouse, where they are transferred to a local driver for
                  20   delivery to the end customer for whom the goods were originally intended, are in a
                  21   “practical continuity of movement” if the pause at the warehouse is merely an
                  22   “efficient opportunity to convert the means of delivery from one form of
                  23   transportation to the other.” Foxworthy v. Hiland Dairy Co., 997 F.2d 670, 673 (10th
                  24   Cir. 1993). Whether the transportation is interstate or intrastate depends on the
                  25   “essential character of the shipment,” which is dependent on the shipper’s “fixed and
                  26   persisting intent.” S. Pac. Transp. Co. v. I.C.C., 565 F.2d 615, 617 (9th Cir. 1977).
                  27
36398172_1.docx
                  28
                                                              10                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1089 Page 17 of 29



                   1                      a.     Plaintiffs Distribute Products that Were in a Practical
                                                 Continuity of Movement Across State Lines
                   2

                   3         The uncontradicted evidence establishes Plaintiffs distribute products that are
                   4   in a practical continuity of movement from out-of-state manufacturers to in-state
                   5   recipients. Here, Plaintiffs order products, including such brands as Nature’s Own,
                   6   Cobblestone Mill, Tastykake, and Dave’s Killer Bread, that are produced by out-of-
                   7   state bakeries, for specific customers on an ongoing basis. (Rich Decl., ¶¶ 16-19.)
                   8   When Plaintiffs order such products through their handheld computers, these orders
                   9   are subsequently placed with the out-of-state producing bakeries. (Id.) The out-of-
                  10   state producing bakeries bake the products in response to these specific orders and
                  11   then ship such products to Flowers/Henderson for distribution to the end customers of
                  12   Plaintiffs through the DSD system. (Id.) These out-of-state bakeries are aware that the
                  13   products they produce in response to such orders are for end customers, and not
                  14   simply a warehouse, given the structure of the DSD system, the perishable nature of
                  15   the goods, and the specific quantity ordered by each Distributor. (Id.) Once the
                  16   products arrive at the distribution depot, the out-of-state products are quickly
                  17   unloaded and made available to each Distributor. (Id.) The products are not altered or
                  18   processed during the temporary pause at the distribution depots, nor do the products
                  19   become general inventory from which they are subsequently sold or allocated.3 (Id.)
                  20   Plaintiffs, as part of the intended DSD system of delivery, pick up and deliver the
                  21   products to those customers.4 (Id.)
                  22
                       3
                         As the Supreme Court observed in Walling, 317 U.S. at 568: “The entry of the
                  23   goods into the warehouse interrupts but does not necessarily terminate their interstate
                       journey. A temporary pause in their transit does not mean that they are no longer ‘in
                  24   commerce’ within the meaning of the Act . . . . [I]f the halt in the movement of the
                       goods is a convenient intermediate step in the process of getting them to their final
                  25   destinations, they remain ‘in commerce’ until they reach those points . . . . Any other
                       test would allow formalities to conceal the continuous nature of the interstate transit
                  26   which constitutes commerce.”
                  27
                       4
                         The fact that Plaintiffs may also distribute products that are produced in California
36398172_1.docx
                       does not change the result. For example, in Morris v. McComb, the Supreme Court
                  28   held that drivers who only spent 4% of their trips involved in interstate commerce
                       were still exempt from the FLSA’s overtime requirements. 332 U.S. 422, 431-36
                                                              11                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1090 Page 18 of 29



                   1         The perishable nature of the goods Plaintiffs deliver, and their limited shelf
                   2   life, confirm the goods remain in interstate commerce until reaching the end
                   3   customer. This non-fungible nature of these goods make it clear the producing
                   4   bakeries do not intend for the goods to remain in inventory, but continue in interstate
                   5   commerce and reach the end customers as soon as possible. See, e.g., Webb v. Athens
                   6   Newspapers, Inc., 999 F. Supp. 1464, 1471-1472 (M.D. Ga. 1998) (the “strongest
                   7   evidence” that the out-of-state newspaper supplements were intended to (and did)
                   8   remain in interstate commerce until delivery to the end customers was that they were
                   9   non-fungible in nature and lost their value if not delivered immediately).
                  10                      b.     Other Cases Involving Food Distributors/Drivers
                                                 Demonstrate the Practical Continuity of Movement
                  11

                  12         Other cases involving food distributors or delivery drivers demonstrate that
                  13   Plaintiffs deliver out-of-state products in the practical continuity of movement. In
                  14   Foxworthy v. Hiland Dairy Co., the Tenth Circuit held that a driver who delivered
                  15   milk and cheese products was exempt from overtime under the FLSA. Foxworthy,
                  16   supra, 997 F.2d at 670. The plaintiff ordered products from Hiland Dairy Company
                  17   for delivery to his customers in Ponca City, Oklahoma. Id. at 671. Upon receiving
                  18   plaintiff’s orders, Hiland Dairy Company shipped products from Arkansas to a
                  19   distribution center in Oklahoma City, Oklahoma. Id. The products were then
                  20   refrigerated overnight before being transported to Ponca City, where the plaintiff
                  21   would load his delivery truck and make intrastate deliveries. Id. at 671-72. Even
                  22   though the plaintiff’s transportation efforts were purely within Oklahoma, the Tenth
                  23   Circuit concluded the plaintiff was engaged in interstate commerce. Id. at 673-74. In
                  24   support of this conclusion, the court agreed the defendant had a fixed and persisting
                  25   intent at the time of shipment based on specific customer orders and because “the
                  26   products were not processed in any way and were not held in storage or inventory
                  27
36398172_1.docx        (1947). Here, many of the products distributed in Plaintiffs territories were produced
                  28   out of state. (Rich Decl., ¶ 17.)
                                                              12                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1091 Page 19 of 29



                   1   pending the receipt of actual orders.” Id.; see also Shew v Southland Corp., 370 F.2d
                   2   376, 380 (5th Cir. 1996).
                   3          The McGuiggan case, which also involved bakery distributors, is likewise
                   4   illustrative. McGuiggan v. CPC Int’l, Inc., 84 F. Supp. 2d 470 (S.D.N.Y. 2000). The
                   5   plaintiffs in McGuiggan distributed and sold bakery products to retail accounts
                   6   located in New York. However, the products plaintiffs ordered for their accounts
                   7   were produced at a baking plant in New Jersey, and then subsequently shipped to
                   8   distribution depots in New York, where plaintiffs picked them up for delivery to
                   9   their retail accounts. Id. at 472. Dismissing the plaintiffs’ overtime claims, the
                  10   district court observed that the defendant “baked the English muffins in New Jersey,
                  11   and New York customers served by the plaintiffs (and the plaintiffs themselves)
                  12   called their orders in to New Jersey. If this does not qualify as interstate
                  13   commerce, I am hard pressed to understand what is.” Id. at 483 (emphasis
                  14   added).5 This conclusion was not changed by “the ‘ritual” of placing goods in a
                  15   warehouse before subsequent delivery to customers within the same state,” nor was it
                  16   affected “[e]ven where the driver performs duties other than, or in addition to,
                  17   driving . . . .” Id.6
                  18          Here, the record evidence establishes Plaintiffs transport out-of-state products
                  19   that are intended to, and do, remain in interstate commerce. Plaintiffs are engaged in
                  20   interstate commerce and exempt from overtime.
                  21

                  22

                  23
                       5
                         See also Ruiz v. Affinity Logistics Corp., No. 05-cv-2125, 2006 WL 3712942, at *2,
                       *8 (S.D. Cal. Nov. 9, 2006) (granting summary judgment based on motor carrier
                  24   exemption where plaintiff did not drive across state lines but where shipper had an
                       intent to ship Sears appliances to a specific destination).
                  25   6
                         It also is not necessary that the shipper know specifically which goods are
                       earmarked for a particular customer, only that the goods will ultimately continue
                  26   from the warehouse to a customer in a state different from that of the shipper. See
                       Shew, 370 F.2d at 378, 380 (shipper had fixed and persisting intent beyond terminal
                  27   storage point at time of shipment even though orders were consolidated); Dep’t of
36398172_1.docx        Labor Opinion Letter FLSA 2005-2NA, 2005 WL 5419038 (Apr. 27, 2005); Dep’t of
                  28   Labor Opinion Letter, 1999 WL 1002364 (Feb. 10, 1999) (same).
                                                              13                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1092 Page 20 of 29



                   1                       c.    Plaintiffs’ Use of Personal Vehicles for Tasks that Do Not
                                                 Involve Interstate Commerce Is Immaterial
                   2

                   3           Plaintiffs may argue they are nevertheless entitled to overtime because they
                   4   used personal vehicles that weighed less than 10,001 pounds in connection with their
                   5   distributorships. Defendants anticipate that such an argument would be based on the
                   6   limited overtime exception contained in SAFETEA-LU Technical Corrections Act of
                   7   2008, Pub. L. 110-224, 122 Stat. 1572 (“TCA”) for drivers who drive non –
                   8   commercial vehicles (which is defined to include vehicles under 10,001 pounds).
                   9                             (i)   The Technical      Corrections   Act   of   2008    Is
                                                       Inapplicable
                  10

                  11           Importantly, as noted above, Plaintiffs are pursuing their overtime claims
                  12   under California law. Thus, the TCA is inapplicable, as that exception is an
                  13   amendment to the FLSA only and does not affect claims under California law. The
                  14   Wage Order establishes that Plaintiffs cannot recover overtime under California law
                  15   if they are subject to regulation by the Secretary of Transportation. Any finding that
                  16   Plaintiffs were “covered employees” under the TCA (and, therefore, subject to the
                  17   Secretary’s jurisdiction) would compel the dismissal of the Plaintiffs’ state law
                  18   overtime claim, since the Wage Order does not contain an exception to the
                  19   exemption similar to that created by the TCA. See Schilling v. Schmidt Baking Co.,
                  20   Inc., 876 F.3d 596, 603 (4th Cir. 2017) (dismissing state law overtime claims).
                  21           Significantly, the TCA grants the Secretary of Transportation’s authority to
                  22   cover motor vehicles of any weight. Allen v. Coil Tubing Servs., L.L.C., 846 F. Supp.
                  23   2d 678, 692 (E.D. Tex. 2012). Thus, the TCA actually further strengthens the
                  24   Defendants’ motor carrier defense. That defense, as noted above, is applicable to all
                  25   employees subject to federal DOT jurisdiction, and is not qualified by the personal
                  26   vehicle amendment. To put it another way, the “personal vehicle” use issue, which
                  27   has divided courts under the FLSA is inapplicable to the overtime claims asserted
36398172_1.docx
                  28   here.
                                                              14                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1093 Page 21 of 29



                   1                            (ii)   Plaintiffs Did Not Typically Drive Non-Commercial
                                                       Vehicles in Interstate Commerce So the TCA Would
                   2                                   Not Apply in Any Event
                   3
                             Even assuming, arguendo, the limited overtime amendment of the TCA
                   4
                       applied to California claims, the Plaintiffs here have testified that they only used
                   5
                       their personal vehicle conducting pull-ups (when Plaintiffs go to existing accounts
                   6
                       and pull product that has already been dropped off in the back room to put on the
                   7
                       shelves). (Tobin Decl., ¶¶ 6, 8, 9, 10, and 11, Exs. A at 172:17-23, B at 140:10-20
                   8
                       and 144:10-15, C at 122:21-24, D at 108:24-109:4, E at 110:20-24, and F at 103:14-
                   9
                       17) This does not count as non-exempt time. With a pull-up, the product has already
                  10
                       come to rest when it was placed in the back room of the account; it no longer
                  11
                       remains in interstate commerce. Thus, use of the personal vehicle for pull-ups is
                  12
                       purely intrastate. See, e.g., Garcia v. W. Waste Servs., Inc., 969 F. Supp. 2d 1252,
                  13
                       1261 (D. Idaho 2013) (because the plaintiff did not transport product in interstate
                  14
                       commerce when using a personal vehicle, the MCA exemption still applied). In
                  15
                       short, in order to be a “covered employee” under the TCA and trigger potential
                  16
                       overtime, the employee must use his personal vehicle in interstate commerce. That
                  17
                       did not happen here. Instead, while Plaintiffs are engaged in interstate commerce the
                  18
                       vast majority of the time, that time is spent using their commercial, as opposed to
                  19
                       personal, vehicles.
                  20
                             For the foregoing reasons, Plaintiffs are engaged in interstate commerce and
                  21
                       exempt from overtime under state law. Accordingly, even if Plaintiffs are
                  22
                       subsequently found to be employees (which Defendants deny), they cannot recover
                  23
                       overtime through their second cause of action.
                  24
                             A.     Plaintiffs Cannot Recover Purported Expenses Associated with
                  25                Vehicle Purchases or Leases
                  26         Through their sixth and seventh causes of action, Plaintiffs seek
                  27   reimbursement under Labor Code § 2802 for several categories of alleged business
36398172_1.docx
                  28   expenses, including the “purchase or lease of [their] vehicle[s].” ECF No. 17 (First
                                                              15                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1094 Page 22 of 29



                   1   Amended Compl.), ¶ 54). Even if Plaintiffs succeed on their misclassification claim
                   2   (which is denied), as a matter of law they cannot recover the money they paid for the
                   3   vehicles used in connection with their distributorships.
                   4         The California Division of Labor Standards and Enforcement (“DLSE”) has
                   5   consistently held that, although the costs of operating a motor vehicle in the course
                   6   of employment may be covered by Section 2802, the costs of furnishing the vehicle
                   7   itself are not. See DLSE Interpretive Bulletin No. 84-7 (Jan. 8, 1985) (“[A]n
                   8   applicant for employment may be required, as a condition of employment, to furnish
                   9   his[ ] own automobile or truck to be used in the course of employment, regardless of
                  10   the amount of wages paid. In Estrada v. FedEx Ground Package System, Inc., 154
                  11   Cal. App. 4th 1 (2007), the California Court of Appeal adopted the DLSE’s
                  12   reasoning when it affirmed a trial court’s finding that the plaintiffs “were not entitled
                  13   to reimbursement for expenses related ‘to purchasing or leasing a vehicle for the
                  14   purpose of performing pick up and delivery services’ because ‘employers in the
                  15   pick-up and delivery industry in California can require as a condition of employment
                  16   that their drivers, at their own expense, purchase or lease a truck to the employer’s
                  17   specifications.’” Id. at 21-22. Thus, Plaintiffs cannot recover the costs they allegedly
                  18   incurred in purchasing, leasing, renting, or otherwise obtaining the vehicles they
                  19   used to operate their distributorships.
                  20         B.     Plaintiffs’ Claims that Require a Willful Violation Fail as a Matter
                                    of Law.
                  21

                  22         Through their fourth cause of action, Plaintiffs seek penalties for Defendants’
                  23   alleged failure to provide accurate itemized wage statements under Section 226 of
                  24   the California Labor Code. ECF No 17, ¶ 75. Even if Plaintiffs could ultimately
                  25   establish they were misclassified, these penalty claims fail as a matter of law because
                  26   Plaintiffs cannot make the requisite showing that Defendants willfully violated the
                  27   pertinent statutes.
36398172_1.docx
                  28         Although Plaintiffs seek statutory penalties for allegedly inaccurate wage
                                                              16                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1095 Page 23 of 29



                   1   statements, a predicate to recovery is a “knowing and intentional” violation of the
                   2   statute. Labor Code § 226(e)(1).
                   3             The existence of a “‘good faith dispute’ as to whether Plaintiff is subject to
                   4   these provisions precludes a finding that Defendant[s] acted with requisite scienter.”
                   5   Dalton v. Lee Publ’ns, Inc., No. 08cv1072 BTM (NLS), 2011 WL 1045107, at *5-6
                   6   (S.D. Cal. Mar. 22, 2011) (granting summary judgment to Section 226 claim in case
                   7   involving alleged misclassification of independent contractors). A good-faith dispute
                   8   exists:
                   9             [W]hen an employer presents a defense, based in law or fact which, if
                                 successful, would preclude any recovery on the part of the employee.
                  10             The fact that a defense is ultimately unsuccessful will not preclude a
                                 finding that a good faith dispute did exist. Defenses presented which,
                  11             under all the circumstances, are unsupported by any evidence, are
                                 unreasonable, or are presented in bad faith will preclude a finding of a
                  12             “good faith dispute.”
                  13   Cal. Code Regs. tit. 8, § 13520 (defining “good-faith dispute” for purposes of Labor
                  14   Code § 203); Dalton, 2011 WL 1045107, at *5-6 (applying same “good-faith dispute”
                  15   definition to analysis of Section 226 claim); Hurst v. Buczek Enters., Inc., 870 F. Supp
                  16   2d 810, 829 (N.D. Cal. 2012); Harris v. Vector Mktg. Corp., 656 F. Supp. 2d 1128,
                  17   1146 (N.D. Cal. 2009).
                  18             Defendants will prove at trial that Plaintiffs were properly classified as
                  19   independent contractors. Even at this stage of the proceedings, however, it is clear
                  20   Defendants did not willfully misclassify Plaintiffs as independent contractors, as
                  21   shown by judicial and administrative decisions concluding that Distributors are
                  22   independent contractors under Flowers’ distributorship model (and under similar
                  23   models in the baking industry), IRS treatment of Distributors as independent
                  24   contractors, previous litigation, and the ongoing efforts made by Flowers to maintain
                  25   the independent-contractor business model. (Rich Decl., ¶¶ 5-12, Exs. A-H.)
                  26             The existence of a good-faith dispute between Plaintiffs and Flowers is amply
                  27   demonstrated by the summary judgment decision in Villalpando v. Exel Direct Inc.,
36398172_1.docx
                  28   No. 12-cv-04137-JCS, 2015 WL 5179486 (N.D. Cal. Sept. 3, 2015). In Villalpando,
                                                              17                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1096 Page 24 of 29



                   1   Judge Spero granted the plaintiffs’ motion for class certification and further found
                   2   the drivers were misclassified as independent contractors as a matter of law. Id. at
                   3   *1, *51. Villalpando is distinguishable from this case in many respects.
                   4         Despite the distinguishable facts which led to a finding of misclassifications
                   5   which is not the case here, the district court in Villalpando still granted the
                   6   defendants’ summary judgment motion as to the Section 226 claim. 2015 WL
                   7   5179486 at *37. In doing so, Judge Spero observed that even though the drivers were
                   8   misclassified, the “Plaintiff have not demonstrated that there is a fact question as to
                   9   Exel’s intent” and “[t]ruck drivers who owned their own trucks have been found to
                  10   be independent contractors in a variety of contexts.” Id.7 If there was no showing of
                  11   willfulness in Villalpando – despite a class being certified and the court finding the
                  12   class members were misclassified as a matter of law, then Plaintiffs plainly cannot
                  13   show Flowers committed a “knowing and intentional” violation of Section 226 here.
                  14         C.     Summary Judgment Should Be Granted as to Plaintiffs’ PAGA
                                    Claims
                  15
                             Plaintiffs’ ninth cause of action is for alleged violations of the Private
                  16
                       Attorneys General Act of 2004 (“PAGA”). But Plaintiffs failed to exhaust PAGA’s
                  17
                       mandatory administrative exhaustion requirements prior to bringing suit. They failed
                  18
                       to give notice to Defendants and the State of California of the group of allegedly
                  19
                       “aggrieved employees” they seek to represent. Lab. Code § 2699.3(a)(1)(A). Their
                  20
                       ninth cause of action must be dismissed in its entirety.8
                  21

                  22   7
                         The Villalpando court cited several authorities. United States v. Silk, 331 U.S. 704,
                       719 (1947) (holding that truck drivers who owned their own trucks and hired their
                  23   own helpers were “small businessmen” who were properly classified as independent
                       contractors); Merchants Home Delivery Serv., Inc. v. N.L.R.B., 580 F.2d 966, 968
                  24   (9th Cir. 1978) (delivery truck drivers were properly classified as independent
                       contractors); N.L.R.B. v. A. Duie Pyle, Inc., 606 F.2d 379, 388 (3d Cir. 1979) (drivers
                  25   who owned their own trucks and were “not instructed how to do their job” were
                       acting as independent contractors when they delivered coal for defendant).
                  26   8
                         Defendants previously moved to dismiss Plaintiffs’ ninth cause of action on these
                  27   grounds under FRCP 12(b)(6). (ECF 22.) In response, Plaintiffs’ conceded their FAC
                       did not state a valid PAGA cause of action and asked for leave to amend. (ECF 34.)
36398172_1.docx
                  28   For the reasons stated herein and in Defendants’ Reply in support of the Motion to
                       Dismiss (ECF 36), leave to amend would be futile.
                                                              18                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1097 Page 25 of 29



                   1         The ninth cause of action also seeks PAGA penalties based on alleged
                   2   violations of Labor Code § 204. Plaintiffs failed to identify this Labor code provision
                   3   in their PAGA notice letter. This claim is therefore barred and must be dismissed.
                   4                i.    Plaintiffs’ PAGA Notice Letter Failed to Identify the Group of
                                          Allegedly “Aggrieved Employees,” Requiring Dismissal
                   5

                   6         PAGA imposes administrative exhaustion requirements that must be met prior
                   7   to filing suit. Lab. Code § 2699.3(a)(1)(a). Per these requirements, PAGA plaintiffs
                   8   must put defendants and the California Labor & Workforce Development Agency
                   9   (“LWDA”) on notice of the allegedly “aggrieved employees” they seek to represent.
                  10   Plaintiffs’ PAGA notice letter plainly fails to do so.
                  11         The purpose of PAGA’s pre-filing administrative exhaustion requirements is
                  12   to allow the LWDA to “intelligently assess the seriousness of the alleged violations”
                  13   and the defendant to “determine what policies and practices are being complained
                  14   of.” Alcantar v. Hobart Serv., 800 F.3d 1047, 1057 (9th Cir.2015). These
                  15   requirements are “intended to protect businesses by putting them on notice of
                  16   violations such that they can remedy those violations without litigation.” Hamilton v.
                  17   Genesis Logistics, No. 13-CV–01848-DDP-VBKx, 2013 WL 3168373, at *5 (C.D.
                  18   Cal. June 20, 2013).
                  19         At a minimum, PAGA notice letters must identify the group of allegedly
                  20   aggrieved employees the plaintiffs purport to represent. Khan v. Dunn-Edwards
                  21   Corp., 19 Cal. App. 5th 804, 810 (2018), review denied (Apr. 18, 2018) (“Because
                  22   Khan failed to give fair notice of the individuals involved, he failed to comply with
                  23   the administrative requirement, and the trial court properly granted summary
                  24   judgment”). To meet this requirement, PAGA plaintiffs must expressly identify the
                  25   group of allegedly “aggrieved employees.” Gunn v. Family Dollar Stores, Inc., 2016
                  26   WL 7030363, at *4 (S.D. Cal. Dec. 2, 2016) (tentative ruling subsequently
                  27   confirmed, 3:14-cv-01916-GPC-BGS at Doc. 40). In Gunn, the defendant moved to
36398172_1.docx
                  28   dismiss the plaintiff’s PAGA claim for failure to exhaust administrative remedies. Id.
                                                              19                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1098 Page 26 of 29



                   1   It challenged the sufficiency of the plaintiff’s PAGA notice letter, which stated the
                   2   plaintiff was pursuing the case on behalf of “all other similarly situated current and
                   3   former employees.” Id. The plaintiff argued the “positions and job duties covered are
                   4   self-explanatory and were sufficiently addressed” by the notice letter. Id. The
                   5   plaintiff further argued “the facts included in the notice letter were sufficient because
                   6   they implied other details.” Id. The Court disagreed and granted the defendant’s
                   7   motion to dismiss. Id. Citing Alcantar, supra, the Court held that “[f]actual details
                   8   implied by the labor code violations are not sufficient to meet PAGA’s notice
                   9   requirement.” Id.
                  10         Here, Plaintiff’s PAGA notice letter fails to put the LWDA or Defendants on
                  11   notice of which individuals Plaintiffs are attempting to represent. Nowhere in the
                  12   letter do Plaintiffs identify the group of allegedly “aggrieved employees.” Instead,
                  13   the letter makes vague, sweeping statements, including:
                  14      • “As a result of the above-mentioned practices, Defendants do not provide all
                            wages when due to their employees”;
                  15
                          • “Defendants failed to compensate Plaintiffs and similarly situated employees
                  16        for all hours worked”;
                  17      • “Defendants fail to reimburse Plaintiffs and similarly situated employees”;
                  18      • “Defendants do not provide all wages when due to Plaintiffs and similarly
                            situated employees”; and
                  19
                          • “Defendants do not provide sufficient information to their employees.” (Ex. W
                  20        to Tobin Decl.)
                  21         But this is a misclassification case and Plaintiffs were classified as
                  22   independent contractor franchisees. Worse, the letter never defines the term
                  23   “similarly situated employees.” The letter only alleges Plaintiffs themselves are
                  24   “employees of Flowers,” despite signing independent contractor agreements. (Ex.
                  25   W.) It makes no further distinction between “employees” and “independent
                  26   contractors.” The letter references “distributors,” but similarly fails to define this
                  27   group of individuals, or even state they are located in California. Rather, it vaguely
36398172_1.docx
                  28   references “‘independent contractors,’ aka ‘distributors.’” (Id.) But which
                                                              20                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1099 Page 27 of 29



                   1   “independent contractors”? The letter is fatally vague.
                   2         The letter leaves open several key questions, the answers to which are required
                   3   to provide adequate notice under PAGA. For example, are Plaintiffs attempting to
                   4   represent individuals Defendants classified as employees? If so, which employees?
                   5   Where did they work? What job positions did they hold? Or are Plaintiffs only
                   6   attempting to represent individuals who signed independent contractor agreements?
                   7   If so, which of the three Defendants did these individuals sign agreements with? The
                   8   letter failed to put the LWDA on notice of any of this key information.
                   9         As in Gunn, Plaintiffs cannot argue that these missing factual details can be
                  10   “implied” or somehow written in after the fact. 2016 WL 7030363, at *4. PAGA’s
                  11   pre-filing administrative exhaustion requirements are mandatory. Williams v.
                  12   Superior Court, 3 Cal.5th 531, 545 (2017). Plaintiffs failed to meet these mandatory
                  13   pre-filing requirements. Their PAGA claim must be dismissed accordingly.
                  14                ii.   Plaintiffs’ PAGA Notice Letter Failed to Identify Labor Code
                                          § 204, Requiring Dismissal
                  15

                  16         PAGA’s administrative exhaustion requirements also mandate that plaintiffs
                  17   list the “specific provisions of [the Labor Code] alleged to have been violated” in
                  18   their pre-filing notice letter. Lab. Code § 2699.3(a)(1)(a). If a specific Labor Code
                  19   section is not listed in the PAGA notice letter, it cannot be included in a subsequent
                  20   PAGA cause of action and must be dismissed. 9 See Shann v. Durham Sch. Servs.,
                  21   L.P., 182 F. Supp. 3d 1044, 1047 (C.D. Cal. 2016) (dismissing PAGA claim on
                  22   grounds that plaintiffs’ pre-filing notice letter failed to list the underlying Labor
                  23   Code violation).
                  24         Here, Plaintiffs’ ninth cause of action includes a claim for PAGA penalties
                  25   based on alleged violations of Labor Code § 204. ECF 17, ¶ 69(f). But Labor Code §
                  26

                  27  PAGA uses the term “provision” synonymously with “Labor Code section.” See
                       9

36398172_1.docx      Lab. Code § 2699.5 (enumerating the “provisions” of the Labor Code which may
                  28 give rise to PAGA penalties, all of which are various Labor Code sections).
                                                              21                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1100 Page 28 of 29



                   1   204 is not listed in Plaintiffs’ PAGA notice letter. (Ex. W.) Thus, Plaintiffs failed to
                   2   provide notice to Defendants and the LWDA of their intention to seek penalties
                   3   based on alleged violations of this provision in contravention of Labor Code §
                   4   2699.3(a)(1)(A). Plaintiffs’ claim for PAGA penalties based on alleged violations of
                   5   Labor Code § 204 must be dismissed accordingly.10
                   6   VI.   CONCLUSION
                   7         For the foregoing reasons, summary judgment should be granted to
                   8   Defendants.
                   9

                  10   DATED: November 16, 2018                  OGLETREE, DEAKINS, NASH, SMOAK
                                                                 & STEWART, P.C.
                  11

                  12
                                                                 By: /s/ Frank L. Tobin
                  13                                                 Frank L. Tobin
                                                                     Kevin P. Hishta
                  14                                                 Clint S. Engleson
                  15                                             Attorneys for Defendants FLOWERS
                                                                 FOODS, INC., FLOWERS BAKING CO.
                  16                                             OF CALIFORNIA, LLC, and FLOWERS
                                                                 BAKING CO. OF HENDERSON, LLC
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26   Plaintiffs’ expert report also includes calculations of PAGA penalties for violations
                       10

                     of Labor Code §§ 226.8 and 256. Neither section is listed in Plaintiffs’ PAGA notice
                  27 letter or their ninth cause of action. (ECF 17, ¶ 69; Ex. W.) Because these claims are
36398172_1.docx      not plead, Defendants do not move to dismiss them here. But to the extent Plaintiffs
                  28 later seek penalties based on these provisions, they will be barred from doing so.
                                                              22                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
          Case 3:17-cv-02580-JLS-JLB Document 78-25 Filed 11/16/18 PageID.1101 Page 29 of 29



                   1                              CERTIFICATE OF SERVICE
                   2          I hereby certify that on November 16, 2018, I electronically filed the
                   3    foregoing with the Clerk of the Court using the CM/ECF system which will send
                   4    notification of such filing to the e-mail addresses denoted on the Notice of
                   5    Electronic Filing.
                   6          I certify under penalty of perjury under the laws of the United States of
                   7    America that the foregoing is true and correct. Executed on November 16, 2018.
                   8

                   9

                  10                                            By: /s/ Frank L. Tobin
                                                                    Frank L. Tobin
                  11

                  12
                                                                                                     36398172.1

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27
36398172_1.docx
                  28
                                                              23                 Case No. 17-CV-02580-JLS-JLB
                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR PARTIAL
                                                    SUMMARY JUDGMENT
